Citation Nr: 0810859	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  06-04 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, his daughter, and his friend


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1970 to April 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 2005 and September 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  

During the pendency of the appeal, the veteran requested a 
hearing before a member of the Board.  A hearing before the 
undersigned was held in February 2008 and a copy of the 
hearing transcript is of record.  

At this hearing, the veteran submitted additional evidence 
and waived RO consideration of that evidence.  38 C.F.R. § 
20.1304 (2007)


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The service-connected PTSD is manifested by total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  





CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

The veteran contends that he is entitled to a rating higher 
than 50 percent for his service-connected PTSD.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The United States Court of Appeals for Veterans Claims 
(Court) has held that unlike in claims for increased ratings, 
"staged ratings" or separate ratings for separate periods 
of time may be assigned based on the facts found following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).

It is important to point out that the symptoms recited in the 
criteria in the rating schedule are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Id. at 443.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2007). 

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  A GAF score of 31 to 40 is defined 
as some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  A score of 41 to 
50 is defined as denoting serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 is defined as denoting moderate symptoms 
(e.g. flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the criteria for an increased rating to a 
100 percent are met.  

By history, the veteran has received treatment for his PTSD 
since at least December 2000.  Treatment records since this 
time period indicate that the veteran's PTSD has continually 
become more disabling.  In March 2001, J.T., one of the 
veteran's private counselors, reported that the veteran had 
"some mental confusion and physical symptoms."  In November 
2002, N.H., a Vet Center counselor, wrote a letter indicating 
that the veteran was seriously and chronically affected by 
his PTSD and secondary depression, which severely limited his 
ability to function.  The veteran was severely industrially 
and socially impaired.  The Vet Center counselor noted in 
this letter that the veteran's mental impairment precluded 
his ability to be gainfully employed within the competitive 
workplace.  The Vet Center counselor assigned a GAF score of 
35.  In July 2004, L.W., a private counselor, indicated, that 
the veteran was unable to function in the work place.  In a 
letter that same month, J.T. noted that the veteran was 
experiencing recurrent flashbacks due to his combat.

On VA examination in September 2005, the examiner determined 
that the veteran did not have impairment of thought process 
or communication, delusions or hallucinations, or the 
inability to maintain his hygiene and other basic activities 
of daily living.  However, the report does note that the 
veteran reported seeing blood on the floor that was not 
there, and that he went two weeks without showering.  The 
veteran admitted having suicidal and homicidal thoughts and 
ideations, but denied having intent or actual plans.  It was 
also noted that the veteran was oriented to person, place, 
and time.  However, he was unable to remember his military 
service and the examiner noted some memory loss.  The 
examiner did not note any obsessive or ritualistic behavior 
which interfered with routine activities.  He did note that 
the veteran's wife reported having to locate a seat in a 
restaurant that was against the wall, so the veteran's back 
was covered and he could see anyone approaching him.  The 
examiner also determined that the veteran's rate and flow of 
speech was normal, and the veteran did not experience panic 
attacks.  The veteran had symptoms of PTSD such as intense 
psychological distress at exposure to internal or external 
cues that symbolize or resemble an aspect of the traumatic 
event.  The examiner also noted, among other symptoms, that 
the veteran had a markedly diminished interest or 
participation in significant activities, difficulty falling 
or staying asleep, irritability or outbursts of anger, and 
difficulty concentrating, hypervigilance, and exaggerated 
startle response.  The examiner noted that the veteran kept 
weapons in "every corner" of his home, the veteran was 
currently unemployed, and the veteran's psychiatric condition 
was extremely poor due to decades of having some PTSD 
symptoms which have worsened.  The examiner noted that the 
negative impact on his functional status was marked and 
pervasive.  The GAF score was 50.

J.T. noted in a January 2006 letter that the veteran was 
growing increasingly agitated in dealing with even the most 
minor interpersonal issues.  The veteran had frequently 
threatened to harm others whom he perceives to have "crossed 
him."  According to J.T., these issues were minor, which 
most people would be able to handle on a regular basis.  The 
veteran had difficulties maintaining a consistent train of 
thought.  The veteran was often tangential and had issues 
with thought blocking and stoppage.  The veteran began 
sentences and then in mid-sentence forgot the original point 
that he was trying to convey.  The counselor noted that the 
veteran reported flashbacks and intrusive images of 
incidents.  

In March 2006, another counselor, B.M., noted that the 
veteran expressed "deep depression and hopelessness" with 
delusional and paranoid thoughts.  The counselor noted that 
the veteran had, recently, come to appointments unkempt and 
in torn clothes.  B.M. noted that the veteran's thought 
processes were often tangential and he had difficulty with 
what appeared to be some sort of flashbacks, intrusive 
thoughts, or voices.  The veteran's long-term memory appeared 
to be adequate, but his short-term memory was compromised in 
that the veteran would forget the topic of the current 
discussion.  The veteran expressed thoughts and behaviors 
involving obsessive-compulsive disorder.  The veteran's 
stability and ability to maintain himself on a daily basis 
was greatly impaired.  

J.T. noted in a June 2006 letter that the veteran was 
increasingly depressed and was unable to manage his daily 
affairs.  The veteran required constant assistance from 
family members to simply maintain himself.  The veteran 
struggled with nearly constant thoughts of suicidal ideation.  
In a June 2007 letter, the counselor noted that the veteran 
had difficulty tracking events, dates, and times.  The 
veteran had difficulty in the social realm when he shared too 
much information that made other people uncomfortable.  The 
veteran's wife had to remind him to take a shower.  J.T. 
noted that the veteran often believed that people were 
conspiring against him, particularly when he did not get his 
way.  The veteran believed that the government was monitoring 
him because he has PTSD and receives benefits.  The veteran 
noted that he sees strange cars parked on the opposite corner 
of his property; which he believed were monitoring his 
activities.  In addition to the foregoing, in September 2007, 
J.T. noted that the veteran's wife must be there "constantly 
to help redirect him, eat and clean himself on a daily 
basis;" in November 2007 he noted that the veteran 
frequently looks for snipers or other individuals trying to 
sneak up on him; and in February 2008, he reported that the 
veteran performs rituals relating to PTSD.  In 2008, J.T. 
explained that the veteran first checks all the views outside 
his house to ensure that he is safe from intrusion or from 
some type of attack.  He surveys his property to locate 
weapons caches in various locations.  The veteran had 35 
weapons including firearms and knives.  Then, the veteran 
checks the perimeter, including the trees, and the top of his 
roof for snipers.  The veteran is bothered by any type of 
tunnel or hole in the ground.  

VA outpatient treatment reports show continued treatment for 
severe symptoms and GAF scores ranging from 45 to 48.

As previously noted, the criteria for a 100 percent rating 
are met.  The medical evidence shows that the veteran has 
gross impairment in thought processes or communication.  He 
has difficulty maintaining a train of thought and is 
tangential, and believes that the government is monitoring 
his activities.  He also believes that there are strange cars 
parked on his property.  The veteran also reported at his VA 
examination that he cleaned nonexistent blood from the floor.  
The veteran also has a history of grossly inappropriate 
behavior.  He surveys his property to check his caches of 
weapons, and engages in arguments with other individuals over 
minor interpersonal issues.  He also has at times presented 
with a persistent danger of hurting himself or others.  Both 
the VA examiner and J.T. indicated that the veteran had 
suicidal ideations.  The VA examiner noted that the veteran 
had homicidal ideations.  The record also shows that the 
veteran frequently is unable to perform activities of daily 
living (including maintenance of minimal personal hygiene).  
Both the VA examiner and J.T. have noted that the veteran 
does not bathe on a regular basis.  Regarding disorientation 
to time or place, J.T. has noted that the veteran has 
difficulty keeping track of events and times.  In addition to 
the foregoing, the veteran's GAF score of 50 on the VA 
examination indicates serious symptoms or serious impairment 
in social, occupational, or school functioning.  It is also 
noted that the veteran's GAF score of 35, as assigned by the 
Vet Center counselor, indicates that his behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment, or an 
inability to function in all areas.  VA outpatient treatment 
reports also show GAF scores ranging from 45 to 48.  Based on 
the foregoing, the Board finds that the veteran's PTSD 
symptoms meet the criteria for 100 percent rating.  See 
Mauerhan.

Therefore, based on the testimony presented in February 2008, 
the VA examination, and the numerous private medical opinions 
submitted on the veteran's behalf, a 100 percent disability 
evaluation is warranted.  The appeal is granted.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

Duty to Notify and Assist

In view of the favorable decision in this case, a detailed 
discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) compliance is not 
warranted.  To the extent necessary, VA has fulfilled its 
duty to notify and to assist the veteran in the development 
of his claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007)).  In view of the Board's favorable 
decision to increase the veteran's service connected PTSD to 
100 percent disabling, no prejudice will result to the 
veteran by the Board's consideration of this appeal.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).





ORDER

Entitlement to a rating of 100 percent for PTSD is granted, 
subject to the regulations pertinent to the disbursement of 
monetary funds. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


